Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group II and species (first AAV serotype, DNA binding domain; second serotype, AAV2; third serotype AAV8; first AAV serotype of claim 126) in the reply filed on 3/3/2022 is acknowledged.
Claims 99-115, 127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.
Claims 116-126 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 11/23/2020; 3/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claims 116, 119 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinowitz et al. (U.S. Patent No. 6491907)(See PTO-892: Notice of References Cited).
See claims 116, 119 as submitted 3/3/2022.
Rabinowitz et al. teaches: chimeric rep genes (and proteins) because of the overlap of the rep and cap sequences; for example, wherein the 3’ end of rep genes may be AAV type 3, and the remainder may be AAV type 2 (column 15, line 28)(as recited in claims 116, 119; wherein domain is interpreted to read upon nucleotide sequence including at “3’ end” as well as “remainder”; further, second serotype is AAV2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 123, 124, 126 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al. (U.S. Patent No. 6491907)(cited above) as applied to claims 116, 119 above.
See claims 123, 124, 126 as submitted 3/3/2022.
See the teachings of Rabinowitz et al. above, including as to chimeric rep genes. Rabinowitz et al. also teaches or suggests: hybrid parvovirus vectors (column 7, line 51); wherein the rep genes/proteins of different AAV serotypes may be evaluated for those giving the highest titer vector in connection with particular hybrid parvoviruses without undue experimentation (column 11, line 27); use of rep gene from any parvovirus, preferably AAV (column 12, line 32); use of cap gene (column 15, line 24); several serotypes of AAV have been identified, including 1-6 (column 1, line 50).
In view of the teachings or suggestions of Rabinowitz et al. as indicated above including as to construction of hybrid parvovirus vectors and known serotypes of AAV, claims 123, 124, 126 are considered to be obvious embodiments according to one of ordinary skill in the art. One of ordinary skill in the art would have been motivated and had a reasonable expectation of success in using cap and rep genes from known AAV serotypes to construct embodiments of the instant claims in view of the teachings or suggestions of Rabinowitz et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; … (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; … See also MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)... C.Rearrangement of Parts: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). One of ordinary skill in the art would have been motivated and had a reasonable expectation of success in using cap and rep genes from known AAV serotypes such as AAV6, AAV1, AAV2 to construct hybrid parvovirus vector embodiments of the instant claims in view of the teachings or suggestions of Rabinowitz et al. including in view of rationales such as combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, as well as "Obvious to try", or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claim 125 is rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al. as applied to claims 116, 119 above and further in view of Hewitt et al. (US20130109742)(See PTO-892: Notice of References Cited).
See claim 125 as submitted 3/3/2022.
See the teachings of Rabinowitz et al. above including as to chimeric rep genes; hybrid parvovirus vectors (column 7, line 51); wherein the rep genes/proteins of different AAV serotypes may be evaluated for those giving the highest titer vector in connection with particular hybrid parvoviruses without undue experimentation (column 11, line 27); use of rep gene from any parvovirus, preferably AAV (column 12, line 32); use of cap gene (column 15, line 24); several serotypes of AAV have been identified, including 1-6 (column 1, line 50).
Rabinowitz et al. does not teach AAV8.
Hewitt et al. teaches: parvovirus particles and genomes of AAV [0076]; Rep coding sequences [0113]; including AAV such as AAV2, AAV8, AAV1 [0075](as recited in claim 125).
One of ordinary skill in the art would have been motivated to use serotype as taught by Hewitt et al. with construct as taught by Rabinowitz et al. Rabinowitz et al. teaches use of AAV serotypes such as AAV1 and AAV2 as well as use of rep gene from any parvovirus, preferably AAV, and construction of hybrid vectors, and Hewitt et al., which also teaches AAV serotypes, teaches further AAV serotypes known to one of ordinary skill in the art in addition to AAV1 and AAV2 (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for using serotype as taught by Hewitt et al. with the construct as taught by Rabinowitz et al. There would have been a reasonable expectation of success given the underlying materials (AAV serotypes as taught by Rabinowitz et al. and Hewitt et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 116-126 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. (US20130109742)(cited above).
See claims 116-126 as submitted 3/3/2022.
Hewitt et al. teaches: parvovirus particles and genomes of AAV [0076]; Rep coding sequences [0113](as recited in claim 116); chimeric Rep protein comprising portions of the wild type sequence of two or more different large Rep proteins [0117](as recited in claim 116); including wherein wild type large Rep protein may be from any AAV [0115](as recited in claim 116); including wherein portion of synthetic large Rep protein from wild-type AAV2 can be replaced with the corresponding portion from another human AAV serotype Rep protein other than AAV5 (reading on multiple AAV serotypes); the structural and functional similarity between the Rep proteins of AAV2 and other human serotypes (with the exception of AAV5) may allow substitution of Rep sequences between the serotypes [0141]; including chimeric reps including swap between serotypes [0292]; including AAV such as AAV2, AAV8, AAV1 [0075](as recited in claims 119, 122, 123, 124, 125, 126); AAV6 [0056]; including vectors expressing rep and/or cap sequences [0067](as recited in claim 126).
In view of the teachings or suggestions of Hewitt et al., one of ordinary skill in the art would have been motivated in arriving at embodiments recited in instant claims 116, 119, 120, 121, 122, 123, 124, 125, 126. Hewitt et al. teaches chimeric Rep protein comprising portions of the wild type sequence of two or more different large Rep proteins; including wherein wild type large Rep protein may be from any AAV; including wherein portion of synthetic large Rep protein from wild-type AAV2 can be replaced with the corresponding portion from another human AAV serotype Rep protein other than AAV5; the structural and functional similarity between the Rep proteins of AAV2 and other human serotypes (with the exception of AAV5) may allow substitution of Rep sequences between the serotypes; including chimeric reps including swap between serotypes; including known AAV such as AAV2, AAV8, AAV1; AAV6; including vectors expressing rep and/or cap sequences. 
One of ordinary skill in the art would have been motivated to construct nucleic acid sequence encoding chimeric rep protein that comprises at least one domain from a rep gene of a first AAV serotype and at least one domain from a rep gene of a second serotype, wherein the first AAV serotype and the second serotype are different (as recited in claim 116), as Hewitt et al. teaches chimeric rep protein comprising portions of the wild type sequence of two or more different large Rep proteins, including wherein wild type large Rep protein may be from any AAV (rendering obvious two or more large Rep proteins (reading on three Rep proteins), as well as cap protein, as well as two or more large Rep proteins from any AAV, which Hewitt et al. teaches includes AAV1, AAV2, AAV6, AAV8, among others (as recited in claims 119, 120, 121, 122, 123, 124, 125, 126))(See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; … (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; … See also MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) … C.Rearrangement of Parts: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). One of ordinary skill in the art would have been motivated to use rep genes and sequences and portions of known AAV serotypes such as AAV6, AAV1, AAV2 to construct chimeric Rep proteins of the instant claims in view of the teachings or suggestions of Hewitt et al. (including teaching wherein structural and functional similarity between the Rep proteins of AAV2 and other human serotypes (with the exception of AAV5) may allow substitution of Rep sequences between the serotypes) as well as in view of rationales such as combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, as well as "Obvious to try", or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)).
As to claims 117, 118, the claims recite “is”, which is interpreted in an open ended fashion reading on “comprising” (See MPEP 2111). Hewitt et al. teaches: wherein full length Rep proteins contain DNA binding region recognizing ITR at RBE and RBE’ [0007](as recited in claims 117, 118); N-terminal 208 aa or large rep that encompasses DNA binding activity of the protein [0291]. As Hewitt et al. teaches chimeric reps including swap between serotypes [0292]; including wherein portion of synthetic large Rep protein from wild-type AAV2 can be replaced with the corresponding portion from another human AAV serotype Rep protein other than AAV5; structural and functional similarity between the Rep proteins of AAV2 and other human serotypes (with the exception of AAV5) may allow substitution of Rep sequences between the serotypes; wherein full length Rep proteins contain known DNA binding region recognizing ITR at RBE and RBE’; as well as known binding region of N-terminal 208 aa or large rep that encompasses DNA binding activity of the protein, domain comprising DNA binding domain as recited in claims 117, 118 is considered to be obvious domain or portion for replacement or substitution with the corresponding portion from another human AAV serotype Rep protein (other than AAV5)(See MPEP 2144.06: Substituting equivalents known for the same purpose; … See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; … (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
One of ordinary skill in the art would have had a reasonable expectation of success for arriving at the instant claims in view of Hewitt et al. There would have been a reasonable expectation of success given the underlying materials and methods (formation of chimeric rep as taught by Hewitt et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Yoon et al. (“Amino-Terminal Domain Exchange Redirects Origin-Specific Interactions of Adeno-Associated Virus Rep78 In Vitro,” Journal of Virology, Vol. 75, No. 7: 3230-3239 (2001))(cited in applicant’s IDS submitted 3/3/2022) teaches: amino-terminal domain exchange (abstract); system to dissect the Rep functions required to target site-specific integration using functional Rep proteins derived from AAV Rep78 and Rep1 of goose parvovirus (abstract).
B. Hickman et al. (“Structural Unity among Viral Origin Binding Proteins: Crystal Structure of the Nuclease Domain of Adeno-Associated Virus Rep,” Molecular Cell, Vol. 10: 327-337 (2002))(See PTO-892: Notice of References Cited) teaches: AAV rep protein possesses site-specific DNA binding activities (abstract).
C. Rabinowitz et al. (U.S. Patent No. 6491907)(cited above) teaches: wherein tropism of AAV may be altered by swapping out heparan sulfate binding domain (column 22, line 12).
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648